Citation Nr: 1026913	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  05-15 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a bilateral eye 
disorder.

4.  Entitlement to service connection for a low back disability, 
to include as secondary to service-connected residuals of gunshot 
wounds.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1954 to December 
1974.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified in a hearing before a Decision Review 
Officer in July 2005; a transcript of that hearing is associated 
with the claims file.

This matter was previously before the Board in June 2007.  At 
that time, a claim of entitlement to service connection for a 
bilateral foot disorder was denied.  Additionally, the low back 
claim was reopened.  The Board then remanded for case for 
additional development.  The matter returned to the Board in 
March 2009, at which time all claims were denied. The Veteran 
then appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court), and the Veteran and the Secretary of 
the Department of Veterans Affairs (Secretary) agreed to jointly 
remand the case back to the Board in May 2010.  The Court ordered 
the case remanded in a May 2010 Order.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

In the initial Board remand in June 2007, the Board instructed 
that the Veteran's service treatment records from 1962 to 1969 to 
be obtained, if possible.  On remand, subsequent service 
treatment records from 1971 to 1974 were obtained and associated 
with the claims file.  However, no mention of the Veteran's 1962 
to 1969 service treatments records was made.  Thus, it remains 
possible that such records remain outstanding, and therefore the 
duty to assist continues until it is apparent that the records do 
not exist or that additional efforts to obtain them would be 
futile.  

Additionally, the Board notes that the June 2007 remand order 
specifically asked for an orthopedic specialist to examine the 
Veteran with respect to his low back disability.  The Veteran 
underwent a VA examination in September 2008.  However, there is 
no indication that the VA examiner was a VA orthopedic 
specialist.  Therefore, on remand, the Veteran should be afforded 
another VA examination for his low back disability.  See Stegall 
v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers 
upon the claimant, as a matter of law, the right to compliance 
with the remand order).  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding relevant VA 
medical records from the Central Texas VA 
Medical Center since December 2008 and 
associate them with the claims file.

2.  Attempt to obtain the Veteran's service 
treatment records from 1962 through 1969 
through official sources.  If the records are 
unavailable and further attempts would be 
futile, the claims file should be so 
annotated and the Veteran notified of such. 

3.  After the above development is completed 
to the extent possible, the Veteran should be 
scheduled for a VA orthopedic examination by 
an orthopedic specialist in order to obtain 
an opinion as to whether his current low back 
disability is related to service.  The 
examiner is specifically asked to state that 
he is an orthopedic specialist in his report.  
The claims folder must be made available to 
and be reviewed by the examiner in 
conjunction with the examination, to 
specifically include the September 2008 VA 
examination.  All tests deemed necessary 
should be conducted, including x-rays, and 
the results reported in detail.  

Following review of the claims file and 
examination of the Veteran, the examiner 
should provide a diagnosis for any lower back 
condition found.  The examiner should opine 
as to whether any diagnosed lower back 
condition more likely, less likely, or at 
least as likely as not (50 percent 
probability) is related to the Veteran's 
military service.  A rationale for the 
opinion expressed should be provided.

4.  After the development requested above has 
been completed to the extent possible, the 
RO/AMC should again review the claims for 
service connection for bilateral hearing 
loss, tinnitus, a bilateral eye disorder, and 
a low back disability.  If the benefits 
sought on appeal remain denied, the Veteran 
and his representative, if any, should be 
furnished a supplemental statement of the 
case and be given the opportunity to respond 
thereto before the case is returned to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


